Case 1:15-cr-00454-GHW Document 161 Filed 02/03/21 Page 1 of 1
LAW OFFICES OF

Scott B. TULMAN & ASSOCIATES, PLLC

THE HELMSLEY BUILDING
230 PARK AVENUE
18™ FLOOR
NEW YORK, NEW YORK 10169
(212) 867-3600
TELECOPIER: (212) 867-1914

WWW.TULMANLAW.COM

February 3, 2021

Honorable Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: United States v. Maurice Barnes
14 CR 454 (GHW)

 

Dear Judge Woods:

I write to supplement my response to the Court’s Order of January 19, 2021, seeking
clarification on the issue of whether Mr. Barnes wishes to proceed with resentencing in person.

Mr. Barnes has arrived in New York and is housed in the MDC, Brooklyn where he presently
is quarantined. Mr. Barnes wishes to waive his right to appear in person, and consents to proceeding
remotely.

   

 

ully submitted,

 

SBT:ss
cc: Samuel Enzer, Esq. (by ECF)

cott B. Tulman
